DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-5, 8-13 and 16-20 are rejected (Non-Final Rejection). 
Claims 6, 7, 14 and 15 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.” S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “wherein the instances and the type with a maximum overlap are ranked to generate the facets.” The specification does not describe “maximum overlap” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. The specification does not use the word “overlap,” and the additional claim language is new matter.  As a result, the claim is rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3, 5, 8, 9, 11-13, 16, are 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al. (“Franceschini”), United States Patent .

As per claim 1, Franceschini discloses a computer-implemented query-focused faceted structure generation method for generating a query-focused faceted structure from a taxonomy for searching a document collection, the method comprising: 
ingesting a document corpus ([0045] wherein documents are described as being ingested and processed); 
generating a vector space representation of a query and instances from a taxonomy of the document corpus ([0110] wherein a query is described and [0112] wherein one vector space is a vector space with N dimensions); and 
producing a dynamic structure of a relevant category and facet using a two-vector space representation from the generated vector space representation ([0112] wherein the second vector space is a vector space with a concept graph with N concepts (facet categories)), but does not disclose including pre-processing that filters parts of speech. However, Chung teaches including pre-processing that filters parts of speech ([0095] wherein the documents in the corpus are broken into parts of speech and are filtered based on that, such as by filtering the nouns). 
Both Franceschini and Chung describe processing of text. One could use the pre-preprocessing from Chung with the generating of a vector space with the production of a dynamic structure in Franceschini to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of creating a two-vector space representation as in Franceschini 

As per claim 3, note the rejection of claim 1 where Franceschini and Chung are combined. The combination teaches the method of claim 1. Franceschini further discloses wherein the ingesting ingests the document corpus by: 
extracting the terminology that includes noun words and phrases from the document corpus to: 
train a type model that generates a phrase embedding of the terminology in the document corpus ([0053] and [0057] models are trained by ingesting documents and determining phrases via phrase length (sequences of words) for a concept model); and 
train a topic model that generates a second phrase embedding of the terminology in the document corpus ([0053] and [0057] wherein a first and second phrase are described i.e. the process is repeated as described).  


As per claim 5, note the rejection of claim 1 where Franceschini and Chung are combined. The combination teaches the method of claim 3. Franceschini further discloses wherein the generating generates a vector for a user query as a weighted combination of the vector for each query token in the topic model as a query vector, and wherein the generating generates a list of the vectors for instances from the taxonomy ([0184] wherein scoring is performed based on the vector of the user query and weighted topic/concept, wherein the list is described).  

As per claim 8, note the rejection of claim 1 where Franceschini and Chung are combined. The combination teaches the method of claim 1. Franceschini further discloses claim 1 embodied in a cloud-computing environment ([0264]-[0265] wherein an internet (cloud) system is proposed on a remote network).  

As per claim 9, Claim 9 is a product that stores instructions to perform the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 11, Claim 11 is a product that stores instructions to perform the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 12, note the rejection of claim 9 where Franceschini and Chung are combined. The combination teaches computer program product of claim 9. Franceschini further discloses wherein the taxonomy is loaded and includes a graph of type and instance nodes where instances have a consistent relationship to type type ([0112]] wherein the taxonomy is loaded into a concept graph, wherein the nodes in the graph are related i.e. having a graph of a particular type).

As per claim 13, Claim 13 is a product that stores instructions to perform the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, Franceschini discloses a query-focused faceted structure generation system for generating a query-focused faceted structure from a taxonomy for searching a document collection, the system comprising: 
a processor ([0258]); and 
a memory([0258]), the memory storing instructions to cause the processor to perform the method of claim 1, and is rejected for the same rationale and reasoning as claim 1. 

As per claim 18, claim 18 is a system that performs the method of claim 3 and is rejected for the same rationale and reasoning.

As per claim 19, claim 19 is a system that is the product of claim 12 and is rejected for the same rationale and reasoning.

As per claim 20, claim 20 is a system that performs the method of claim 8 and is rejected for the same rationale and reasoning.







Claims 2, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini in view of Chung in further view of Lindh et al. (“Lindh”), United States Patent Application Publication No. 2005/0149494.

As per claim 2, note the rejection of claim 1 where Franceschini and Chung are combined. The combination teaches the method of claim 1, but does not disclose ([0070]).
Both Franceschini and Lindh both use concept graphs to assist in querying. One could return the structure to the user as a file as in Lindh, with the data structure in Franceschini to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of creating a two-vector space representation as in Franceschini with the returning the structure to the user in Lindh in order to allow the user to navigate through the concepts in a visual method that includes the relationship between concepts.  

As per claim 10, Claim 10 is a product that stores instructions to perform the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, Claim 17 is a system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 







Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini in view of Chung in further view of Rennison, United State Patent No. 7,827,125

As per claim 4, note the rejection of claim 1 where Franceschini and Chung are combined. The combination teaches the method of claim 1. Franceschini further discloses wherein the taxonomy is loaded and includes a graph of type and instance ([0112]] wherein the taxonomy is loaded into a concept graph, wherein the nodes in the graph are related i.e. having a graph of a particular type), but the combination does not teachYOR.1285 wherein the instances and the type with a maximum overlap are ranked to generate the facets. However, Rennison teaches wherein the instances and the type with a maximum overlap are ranked to generate the facets ([Col 14, lines 23-58] wherein a concept graph is used to generate facets by ranking by match (overlap)).
Both Franceschini and Rennison describe indexing documents based on a concept graph. One could use the ranking system in Rennison with the two-vector representation in Franceschini to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effectiving filing date of the invention to combine the method of creating a two-vector space representation in Franceschini with the method of ranking based on overlap in Rennison in order to find the best match for a user. 

Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. If questions remain, please feel free to contact the Examiner for an interview. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158